1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                          EASTERN DISTRICT OF CALIFORNIA

10

11       GORDON MCMAHON, an individual,     No.   2:16-cv-01459-JAM-KJN
12                     Plaintiff,
13           v.                             ORDER DENYING PLAINTIFF’S
                                            MOTION TO AMEND
14       JPMORGAN CHASE BANK, N.A.;
         SELECT PORTFOLIO SERVICING,
15       INC.; and DOES 1 through 10
         inclusive,
16
                       Defendants.
17

18           In June 2016, Gordon McMahon (“Plaintiff” or “McMahon”) sued

19   Defendants Select Portfolio Servicing (“SPS”) and JPMorgan Chase

20   Bank (“Chase”) seeking to save his home from foreclosure.        ECF

21   No. 1.       The foreclosure sale occurred on March 29, 2018.   McMahon

22   seeks leave to amend his complaint to include a cause of action

23   for wrongful foreclosure and related facts.       Mot., ECF No. 77.

24        For the reasons set forth below, the Court DENIES Plaintiff’s

25   motion to amend.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for December 4, 2018.
                                      1
1          I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2        Gordon McMahon obtained a mortgage loan in April 2005.

3    First Amended Compl. (“FAC”), ECF No. 26, ¶ 23.      About two years

4    later, the interest rate and monthly payment increased and

5    McMahon could no longer make his loan payments.      Id. ¶¶ 1, 25–26.

6        SPS began servicing McMahon’s loan in June 2013.        FAC ¶ 49.

7    McMahon then began submitting loan modification requests to SPS.

8    Each of McMahon’s six applications was denied.     FAC ¶¶ 52–61

9    (August 2013 application); ¶¶ 63–76 (January 2014 application);

10   ¶¶ 77–83 (November 2014 application); ¶¶ 84–95 (May 2015

11   application); ¶¶ 96–101 (June 2016 application); and ¶¶ 102 –107

12   (November 2016 application).     McMahon alleges Defendants failed

13   to properly consider certain relevant circumstances in his

14   applications and to provide him with information necessary to

15   determine whether Defendants were using the proper loss

16   mitigation procedures in reviewing his applications.        FAC ¶ 1.

17       SPS initially did not respond to McMahon’s June 2016

18   application, and so McMahon filed this suit seeking a temporary

19   restraining order (“TRO”) and preliminary injunction to prevent a

20   scheduled June 29, 2016 foreclosure sale.     See FAC ¶ 98.    This
21   Court granted the TRO, enjoining SPS from foreclosing on

22   McMahon’s property.   6/28/2016 Order, ECF No. 7.     On July 11, the

23   Court stayed the case pending the outcome of McMahon’s June 2016

24   application.   ECF No. 10.    SPS denied the application ten days

25   later, and subsequently denied McMahon’s appeal.     FAC ¶¶ 99–101.

26       Thereafter, the Court granted McMahon’s motion for
27   preliminary injunction.      8/22/2016 Order, ECF No. 17.   McMahon

28   then filed another modification application, his sixth to SPS, in
                                         2
1    November 2016.     FAC ¶ 102.   SPS denied that application and the

2    appeal.     FAC ¶¶ 103, 107.    Upon motion, the Court then dissolved

3    the preliminary injunction.      8/24/2017 Order, ECF No. 65.

4          McMahon’s First Amended Complaint alleges seven causes of

5    action: (1) violation of California’s Homeowners Bill of Rights

6    (“HBOR”) at California Civil Code § 2924.12; (2) violation of the

7    Equal Credit Opportunity Act (“ECOA”) at 15 U.S.C. § 1691(d)(1);

8    (3) violation of the Real Estate Settlement Procedures Act

9    (“RESPA”) at 12 U.S.C. § 2605(e); (4) violation of RESPA

10   Regulation X at 12 C.F.R. § 1024.41; (5) violation of RESPA

11   Regulation X at 12 C.F.R. §§ 1024.35, 1024.36; (6) negligence;

12   and (7) violation of California Business and Professions Code

13   § 17200.    FAC at 19–28.    McMahon brought his third cause of

14   action solely against Chase.      Id. at 21–22.      The Court dismissed

15   McMahon’s case against Chase entirely.          5/30/2017 Order, ECF No.

16   54.   The Court also dismissed McMahon’s first, second, and fourth

17   claims against SPS with prejudice.          4/25/2017 Order, ECF No. 44.

18   About a month later, the Court revised its 4/25/2017 Order and

19   denied SPS’s motion to dismiss McMahon’s second claim.           5/25/2017

20   Order, ECF No. 53.     McMahon later moved the Court to reconsider
21   the dismissal of his first and fourth claims against SPS, which

22   the Court denied.     8/23/2017 Order, ECF No. 64.

23         The foreclosure sale of McMahon’s home took place on March

24   29, 2018.     Mot. at 5.   McMahon now seeks leave to file a Second

25   Amended Complaint to include supplemental facts regarding the

26   foreclosure sale and to add a new cause of action for the tort of
27   wrongful foreclosure.      Id. at 4.       SPS opposes the motion.   Opp’n,

28   ECF No. 78.
                                            3
1                               II.   OPINION

2        A.   Legal Standard

3        Under Federal Rule of Civil Procedure 15(a)(2), “the court

4    should freely give leave [to amend] when justice so requires.”

5    Rule 15’s policy of favoring amendments to pleadings “is to be

6    applied with extreme liberality.”      Desertrain v. City of Los

7    Angeles, 754 F.3d 1147, 1154 (9th Cir. 2014) (internal quotations

8    and citation omitted).    In deciding a request for leave to amend,

9    a court considers “bad faith, undue delay, prejudice to the

10   opposing party, futility of amendment, and whether the plaintiff

11   has previously amended the complaint.”      Id. (quoting Johnson v.

12   Buckley, 356 F.3d 1067, 1077 (9th Cir. 1999)).      SPS does not

13   argue bad faith.    The remaining factors are evaluated in turn.

14       B.   Analysis

15            1.    Undue Delay

16       In general, “delay alone no matter how lengthy is an

17   insufficient ground for denial of leave to amend.”      United States

18   v. Webb, 655 F.2d 977, 980 (9th Cir. 1981).      SPS, citing

19   inapplicable California case law, argues undue delay because

20   McMahon filed his initial Complaint over two years ago and the
21   foreclosure sale of his home occurred more than seven months

22   prior to his motion.     Opp’n at 4.   However, the additional facts

23   and cause of action for which McMahon seeks leave to amend did

24   not arise until the foreclosure and the seven-month time gap does

25   not constitute an undue delay.

26            2.    Prejudice to Defendants
27       The consideration of prejudice to the opposing party is the

28   “touchstone” inquiry in determining a motion for leave to amend.
                                        4
1    Owens v. Walgreen Co., No. 2:12-419-WBS-JFM, 2012 WL 2359996, at

2    *2 (E.D. Cal. June 20, 2012).    “Prejudice exists where amendment

3    will significantly hinder a defendant’s ability to defend against

4    the plaintiff’s claims, as in cases where the defendant has no

5    notice, discovery has already been completed, or when the

6    amendment will require relitigation of significant issues.”     Id.

7    (citing Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1161

8    (9th Cir. 1989)).   SPS does not argue prejudice itself, but

9    rather cabins the prejudice argument within the undue delay

10   argument and fails to explain how the proposed amendment would

11   hinder its ability to defend against McMahon’s claims.    Opp’n at

12   4.   Moreover, as of filing of the instant motion, the Court has

13   not yet issued a scheduling order, no discovery has occurred, and

14   no trial date has been set.    SPS would not suffer prejudice if

15   the Court grants McMahon leave to amend.

16              3.   Previous Amendment

17        McMahon previously amended his Complaint, as of right, in

18   February 2017, within 21 days of Defendants filing motions to

19   dismiss.   The facts and cause of action related to the

20   foreclosure sale did not arise before that first amendment.
21   Thus, this factor does not weigh against granting leave to amend.

22              4.   Futility of Amendment

23        Futility of amendment can, by itself, justify the denial of

24   a motion for leave to amend.    Nunes v. Ashcroft, 375 F.3d 805,

25   808 (9th Cir. 2004).   An amendment is futile when “no set of

26   facts can be proved under the amendment to the pleadings that
27   would constitute a valid and sufficient claim or defense.”

28   Missouri ex rel. Koster v. Harris, 847 F.3d 646, 656
                                       5
1    (9th Cir. 2017) (quoting Miller v. Rykoff–Sexton, Inc., 845 F.2d

2    209, 214 (9th Cir. 1988)).   Plaintiff’s proposed Second Amended

3    Complaint premises the cause of action for wrongful foreclosure

4    on Defendants’ alleged failures to properly perform an evaluation

5    for loss mitigation and to provide a permanent loan modification

6    prior to the foreclosure sale.     Proposed Second Amended Compl.,

7    Ex. 1 to ECF No. 77, ¶¶ 173–185.       SPS’s primary argument in

8    opposing leave to amend is that such amendment is futile because

9    “this Court has already ruled on the merits of the allegations

10   that Plaintiff seeks to add in the proposed SAC” and a wrongful

11   foreclosure claim would fail.     Opp’n at 5.

12       The elements of a wrongful foreclosure claim are: “(1) the

13   trustee or mortgagee caused an illegal, fraudulent, or willfully

14   oppressive sale of real property pursuant to a power of sale in a

15   mortgage or deed of trust; (2) the party attacking the sale

16   (usually but not always the trustor or mortgagor) was prejudiced

17   or harmed; and (3) in cases where the trustor or mortgagor

18   challenges the sale, the trustor or mortgagor tendered the amount

19   of the secured indebtedness or was excused from tendering.”

20   Miles v. Deutsche Bank Nat’l Tr. Co., 236 Cal. App. 4th 394, 408
21   (Cal. Ct. App. 2015) (quoting Lona v. Citibank, N.A., 202 Cal.

22   App. 4th 89, 104 (Cal. Ct. App. 2011)).

23       SPS argues that McMahon’s wrongful foreclosure claim fails

24   to allege an illegal, fraudulent, or willfully oppressive sale.

25   Opp’n at 6.   The Court agrees.    First, the wrongful foreclosure

26   claim is premised on Defendants’ alleged violations of HBOR (Cal.
27   Civ. Code § 2923.6(c),(d),(f)(2)) and RESPA Regulation X (12

28   C.F.R. § 1024.41).   Proposed Second Amended Compl., ¶¶ 173–185.
                                        6
1    However, the Court has already dismissed McMahon’s claims as to

2    those alleged violations.     4/25/2017 Order; 5/30/2017 Order.

3    Second, McMahon also argues the foreclosure was wrongful because

4    it violated rules prohibiting dual tracking—the practice by which

5    a lender processes a loan modification while simultaneously

6    commencing foreclosure.     Reply, ECF No. 80, at 6–7 (discussing

7    Majd v. Bank of Am., N.A., 243 Cal. App. 4th 1293, 1302–1307

8    (Cal. Ct. App. 2015), as modified (Jan. 14, 2016)).      McMahon’s

9    reliance on Majd, however, is misplaced.      In Majd, the

10   foreclosure took place while the servicer was reviewing the loan

11   modification application.    Id.   Here, McMahon’s sixth

12   modification request to SPS had already been resolved and denied

13   at the time of the foreclosure sale.       FAC ¶¶ 103, 107.

14       Thus, because the proposed pleading would fail to state a

15   claim for wrongful termination, amendment is futile.

16

17                               III.   ORDER

18       For the reasons set forth above, the Court DENIES

19   Plaintiff’s motion to amend (ECF No. 77).

20       IT IS SO ORDERED.
21   Dated: December 7, 2018

22

23

24

25

26
27

28
                                         7
